In accordance with stipulation of counsel that the issues and merchandise involved herein are the same in all material respects as those in Mantell Export Company v. United States (58 Cust. Ct. 662, R.D. 11290), the court found and held that .export value, as that value is defined in section 402(b), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, was the proper basis for the determination of the value of the second-quality wooden coat hangers and that such value was $101 per 1,000, less the pro rata share of the items of ocean freight and marine insurance premium as invoiced.